     Case 2:19-cv-09781-DDP-JPR Document 14-2 Filed 04/02/20 Page 1 of 2 Page ID #:45



       Justin Prato Esq, SBN 246968
1      PRATO & REICHMAN, APC
       8555 Aero Drive, Suite 303
2      San Diego, CA 92123
       Telephone: 619-886-0252
3      Facsimile: 619-241-8309
4      Attorney for Plaintiff
5

6

7

8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10

        DAVID DOYLE,                                            Case No.: 2:19-cv-09781-DDP
11

12
                        Plaintiff,      DECLARATION OF JUSTIN
13              vs.                     PRATO IN SUPPORT OF
                                        APPLICATION FOR
14                                      DEFAULT JUDGMENT BY
15
        SHORE FUNDING SOLUTIONS INC., a COURT
        New York Corporation.
16

17                      Defendants.                             Hon. DEAN D. PREGERSON
18                                                              Hearing Date: May 11, 2020
19
                                                                Hearing Time: 10:00 a.m.
20

21
       I, Justin Prato, certify and declare as follows:
22

23
              1.      I am an attorney at law duly licensed and admitted to practice before
24

25
       all courts of the State of California, and Central District of California. The matters
26     stated herein are true, of my own personal knowledge except where stated on
27
       information and belief.
28



                                                          -1-
       ________________________________________________________________________________________________________

                                            Declaration of Justin Prato
     Case 2:19-cv-09781-DDP-JPR Document 14-2 Filed 04/02/20 Page 2 of 2 Page ID #:46




1
              2.      This Declaration is offered in support of Plaintiff’s Application for
2      Default Judgment and pertains solely to procedural matters and costs.
3
              3.      The Complaint in this matter was filed on November 14, 2019.
4

5             4.      Defendant SHORE FUNDING SOLUTIONS INC. was served the
6
       summons and complaint and other initiating papers on December 18, 2019 via its
7

8      authorized agent for service of process pursuant to the Federal Rules of Civil
9
       Procedure.
10
              5.      Defendants did not answer and have never appeared in this action.
11

12            6.      Plaintiff filed a Request for Entry of Default in this matter February
13
       12, 2020 and default was entered by the Court on February 13, 2020
14

15            7.      Costs accrued in this matter are as follows:
16
          • $400 Filing Fee;
17        • 55 for service on SHORE FUNDING SOLUTIONS INC;
18          8.     Total costs expended in this matter amount to $ 455.00.
19
              I declare under penalty of perjury under the laws of the State of California
20
       and the United States of America that the foregoing is true and correct and that this
21

22     document is executed by me in San Diego County, California.
23

24

25     DATED: April 2, 2020                                   PRATO & REICHMAN, APC
26
                                                              __/s/ Justin Prato Esq.______
27                                                            By: Justin Prato Esq..
28
                                                              Prato & Reichman, APC
                                                              Attorneys for Plaintiff

                                                          -2-
       ________________________________________________________________________________________________________

                                            Declaration of Justin Prato
